—Judgment unanimously affirmed. Memorandum: Having failed to move to withdraw his plea (see, CPL 220.60 [3]) or to vacate the judgment of conviction (see, CPL 440.10), defendant failed to preserve for our review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 666; People v Tranka, 191 AD2d 903, lv denied 81 NY2d 1021). Further, the record of the plea allocution shows that defendant’s factual recitation did not "negate! ] an essential element of the crime pleaded to”, or otherwise "clearly cast! ] significant doubt upon the defendant’s guilt” (People v Lopez, supra, at 666; cf., People v Beasley, 25 NY2d 483; People v Serrano, 15 NY2d 304).
In light of defendant’s extensive prior criminal history, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Corning, J.— Criminal Sale Controlled Substance, 3rd Degree.) Present— Denman, P. J., Pine, Wesley, Balio and Boehm, JJ.